Peters, J.
The Supreme Court of Errors has legal cognizance only of writs of error from the superior court. But as in the course of trials in that court, interlocutory and other questions frequently arise, which require advice or revision, a rule has been adopted, authorizing the superior court, at their discretion, to reserve for the advice of this Court such questions as may arise on motions for new trial and cases stated in the superior court. But to authorize the interference of this Court, in any case, it must have come regularly before the superior court, by appeal, writ of error or original process ; as there is no rule or law authorizing the Supreme Court of Errors to take cognizance of a case stated by an inferior court. This case, here, is coram nonjudice, and must be stricken from the docket.
The other Judges were of the same opinion.
Erased from the docket.